Citation Nr: 0943001	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-28 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to October 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Buffalo, New York Department of Veterans' Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for 
entitlement to a TDIU.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).

The Veteran is currently service connected for:  
atherosclerotic heart disease with cardiomegaly and a history 
of myocardial infarction, rated 60 percent disabling; a 
history of herniated nucleus pulposus, L4-5, with 
spondylolisthesis, status post posterior lumbar interbody 
fusion with degenerative joint disease and residual surgical 
scar, rated 40 percent disabling; nasal septum deviation, 
status post septoplasty, rated 10 percent disabling; tinea 
versacolor, rated 10 percent disabling; boxer's fracture, 
left fifth metacarpal, nondominant, rated zero (0) percent 
disabling; status post uvulopalatopharyngoplasty and 
tonsillectomy, rated 0 percent disabling; history of 
obstructive sleep apnea, rated 0 percent disabling; residual 
scar of the left hand from third degree burns, rated 0 
percent disabling; second degree burn, left flank, rated 0 
percent disabling; bone graft scar of the right medial thigh, 
rated 0 percent disabling; residual scar, right anterior 
thigh from skin graft to left hand, rated 0 percent 
disabling; scar of the left hip due to bone graft, rated 0 
percent disabling; and scars, inferior umbilicus and left 
lower abdomen, rated 0 percent disabling; for a combined 
rating of 80 percent, effective May 1, 2004.  

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his current 
service-connected disabilities prevent him from obtaining or 
maintaining substantially gainful employment.  The Veteran 
asserts that while he is working at Wal-Mart from three to 
four days a week, he only works because he has to, against 
medical advice, and despite the fact that working would cause 
severe physical and mental harm to himself if he continued 
with this employment.  He also argues that his current 
employment at Wal-Mart is not gainful.  In a September 2006 
VA form 9, the Veteran reported that he worked three days a 
week at Wal-Mart and made approximately $500.00 per month, 
below the poverty level.  

According to the U.S. Census Bureau's Housing and Household 
Economics Statistics Division, from 2005 to 2008, the poverty 
threshold for one person under 65 years of age ranged from 
$10,160 to $11,201.  
http://www.census.gov/hhes/www/poverty/threshld.html.  

The record reflects that the Veteran has a high school degree 
and an Associate's Degree in applied science for computer 
information systems.  He was gainfully employed as a computer 
operator until November 2004 when he was discharged.  A 
January 2005 statement from the Veteran's employer notes that 
he was discharged for allegedly making an indirect threat, 
however, the comment reported by the employer was non-
sensible and is of no threat to the person in question.  The 
January 2005 statement also reports that the employee's 
actions did not show a willful and substantial disregard of 
the employer's interests.  

In September 2006, an inquiry to the Social Security 
Administration (SSA) revealed that the Veteran filed a Social 
Security benefits claim which had been denied.  No SSA 
records have been requested or are included in the Veteran's 
claims file.  

VA outpatient treatment reports from January 2005 to June 
2007 reflect that the Veteran was treated for chronic low 
back pain due to his service-connected low back condition and 
that he was working at Wal-Mart for three to four days a week 
during this period.  A November 2005 report noted that the 
Veteran was currently unemployed but looking for a job at 
this time.  A March 2006 vocational rehabilitation note 
reported that the Veteran worked at Wal-Mart which seemed 
very detrimental to his back condition but the Veteran felt 
that financially, he had no choice.  This note also stated 
that a possible statement of unemployability regarding the 
Veteran's back could help him gain individual unemployability 
and could potentially help the Veteran return to school to 
upgrade his computer degree so he would be employable, and 
could then, decrease disability benefits by working in a job 
that accommodated his back condition.  In a separate March 
2006 VA outpatient treatment report, a VA physician's 
assistant noted the Veteran's reports that his back had been 
bothering him increasingly at his job at Wal-Mart and that 
the Veteran most likely would need to find an alternative low 
stress position with minimal lifting (less than five pounds), 
without repetitive lifting in order for the Veteran to 
tolerate a job.  The March 2006 report also concluded that 
the best choice of work would be a desk job with good 
ergonomic body positions for full duty work.  

In a July 2006 VA outpatient treatment report, a VA 
vocational program manager, advised the Veteran that 
advancing his computer degree would not make him more 
employable because he had so many limits and restrictions 
regarding his service-connected medical conditions.  At this 
time, it was also noted that the Veteran was physically 
overextending himself by working at Wal-Mart with regard to 
his pain and range of motion issues and that while this was 
an inappropriate job, he worked because he needed the money.  
Finally, this report found that it appeared difficult for the 
Veteran to obtain or maintain gainful employment due to the 
physical limits and restrictions of his service connected 
disability.  These statements were also signed by a VA 
physician's assistant and a VA physician.  In a separate July 
2006 report, a VA physician's assistant opined that because 
of the Veteran's service-connected back condition, he had 
limitations with repetitive bending, lifting and twisting and 
it appeared that due to the Veteran's service-connected 
disability it may be difficult for him to obtain or maintain 
gainful employment. 

In an August 2006 VA outpatient treatment report, the VA 
vocational program manager found that he should not continue 
working at Wal-Mart because the job was too physical for his 
restrictions.  A separate August 2006 VA outpatient treatment 
report noted that the Veteran reported taking pain medication 
before, during and after his shifts at work and that, despite 
working at a job which he was advised against by the 
vocational program manager, the Veteran withstood the pain 
and physical deterioration because he needed that income.  
The vocational program manager again opined that it appeared 
that due to the physical limits and restrictions of his 
service connected disability, it was difficult for the 
Veteran to obtain or maintain gainful employment.  This 
statement was also signed by a VA physician's assistant and a 
VA physician.  

As noted above, the evidence of record demonstrates that the 
Veteran filed a claim for SSA benefits, however, the record 
does not reflect that efforts have been made to obtain those 
corresponding SSA records.  Such efforts are required 
pursuant to 38 C.F.R. § 3.159(c)(2) (2009).  See also Baker 
v. West, 11 Vet. App. 163, 169 (1998) (VA's duty to assist 
includes obtaining SSA records when the veteran reports 
receiving SSA disability benefits, as such records may 
contain relevant evidence).  Therefore, as these SSA records 
may be relevant to the Veteran's current claim for a TDIU on 
appeal, a request should be made to the SSA for any records 
pertaining to the Veteran, including any decisions and any 
medical evidence relied upon in making those decisions.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

While the record reflects that the Veteran is employed at 
Wal-Mart and works three to four days a week, the objective 
medical evidence of record reflects that the Veteran is 
working despite medical opinions that this job is 
inappropriate for him.  The Veteran also reported in his 
September 2006 substantive appeal that he could not obtain or 
maintain gainful employment and that he made approximately 
$500.00 a month, less than the poverty level.  The record 
reflects that the Veteran was sent a VA Form 21-8940 in 
December 2004 and in November 2006.  While the Board 
acknowledges that the RO has attempted on more than one 
occasion to obtain the Veteran's current employment 
information with no response, as this case is being remanded 
for additional development, the another attempt to retrieve 
the Veteran's information regarding the Veteran's current 
employment information and income status should be made.  

Finally, the Board observes that while there are several 
opinions of record, signed by a VA physician, VA physician's 
assistant and a VA vocational program manager, which report 
that it was difficult for the Veteran to obtain or maintain 
gainful employment due to the physical limits and 
restrictions of his service connected disability, there is no 
VA or non-VA medical opinion of record indicating whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities 
which has involved an examination of the Veteran and a review 
of the claims folder.  The Board finds that as the Veteran 
was discharged from his employment as a computer operator for 
reasons other than his service-connected disabilities, it is 
unclear from these opinions whether he is currently unable to 
perform this sedentary type of employment as well.  In this 
regard, the Board notes that the statements made regarding 
the Veteran's employment do not specify what types of 
employment the Veteran may be precluded from or whether he is 
completely unable to secure any type of substantially gainful 
employment.  Hence, the Veteran should be afforded a VA 
examination with respect to his TDIU claim to address whether 
he is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the SSA and 
request copies of all documents pertaining 
to the Veteran, including any decisions 
and any medical records relied upon in 
making those decisions.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  If 
the search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2.  The RO/AMC should again attempt to 
obtain the Veteran's current employment 
information, to include his wage and 
income information.  The Veteran should be 
provided with the necessary forms, 
including VA Form 21-8940, and any 
necessary authorizations for the release 
of any employment information not 
currently on file.  The RO/AMC should then 
obtain these records and associate them 
with the claims folder.  If the attempt to 
obtain such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  After completion of the above, the 
RO/AMC should schedule the Veteran for the 
appropriate VA examination with an 
appropriate specialist(s) to determine 
whether he is unable to secure and follow 
substantially gainful occupation due to 
his service-connected disabilities.  Based 
on the examination(s) a review of this 
remand and a review of the claims folder, 
to include a review of the July 2006 and 
August 2006 opinions furnished by the 
Veteran's vocational program manager, VA 
physician's assistant and VA physician, 
each examiner should render an opinion as 
to whether any of the Veteran's service-
connected disabilities, either alone or in 
concert, render him unable to obtain or 
retain substantially gainful employment.  
If so, the examiner(s) should provide an 
approximate date as to when these 
disabilities rendered the Veteran 
unemployable.

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


